Citation Nr: 0938276	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-25 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.    

The Veteran testified before a Decision Review Officer at an 
RO hearing in November 2006.  A transcript of this proceeding 
is of record.


FINDINGS OF FACT

1.  There is no evidence of bilateral hearing loss in 
service, or within one year after service, and no competent 
medical evidence linking the Veteran's current bilateral 
hearing loss with his military service.

2. There is no competent evidence linking the Veteran's 
current bilateral tinnitus with his military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Service connection for bilateral tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he suffers 
from bilateral hearing loss and tinnitus as a result of his 
service with the United States Air Force from February 1967 
to February 1987.  Specifically, he contends that he was 
exposed to excessive noise in service while working alongside 
loud planes as a medical service technician with the Tactical 
Air Mobility Hospital, while firing weapons, and while being 
in the vicinity of noisy emergency vehicles.  The Veteran 
attributes his current bilateral hearing loss and tinnitus to 
this acoustic trauma.  

Relevant Evidence

The Veteran's service treatment records include an 
audiological examination conducted during the Veteran's 
enlistment in November 1966 shows normal hearing, 
specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
0
5
0
0
0
Left 
Ear
20
10
5
5
0

Puretone Threshold Average
Right Ear
1
Left Ear
8

Also, in his November 1966 Report of Medical History the 
Veteran denied "hearing loss."  

An audiological examination conducted in September 1983 also 
shows normal hearing, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
0
5
0
0
10
Left 
Ear
10
10
0
0
10

Puretone Threshold Average
Right Ear
3
Left Ear
6

Service treatment records also show that the Veteran 
complained of right ear irritation in November 1984 and May 
1986.  In March 1986 the Veteran complained of tinnitus with 
repeated bouts of otitis media and externa.  Audiological 
testing on March 22, 1986 revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10
15
10
25
35
Left 
Ear
10
15
10
30
45

Puretone Threshold Average
Right Ear
19
Left Ear
22

A graphical representation of audiological testing on March 
26, 1986 appears to show the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5
15
5
5
25
Left 
Ear
10
20
5
20
35

Puretone Threshold Average
Right Ear
11
Left Ear
18

An audiological examination upon separation in July 1986 
shows normal hearing, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5
5
0
0
15
Left 
Ear
5
5
5
0
25

Puretone Threshold Average
Right Ear
5
Left Ear
8

However, in his July 1986 Report of Medical History the 
Veteran reported "yes" to "hearing loss."

In January 2005, approximately 18 years after his discharge 
from service, the Veteran submitted claims for service 
connection for bilateral hearing loss and tinnitus.  Along 
with this claim, the Veteran submitted a graphical 
representation of a private audiological examination report 
dated in April 2003 which appears to show the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15
25
45
70
80
Left 
Ear
20
35
50
75
90

Puretone Threshold Average
Right Ear
47
Left Ear
54

The Veteran was afforded a VA audiological examination in 
July 2005.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10
25
45
70
80
Left 
Ear
20
40
55
75
95

Puretone Threshold Average
Right Ear
55
Left Ear
66.25

Speech Recognition
Right Ear
84%
Left Ear
84%
 
During the July 2005 VA examination, the Veteran reported 
that he worked in emergency medical services during his 
military service and was exposed to loud noise from aircraft 
including F-111s, F-18s, B-52s; from firearms including the 
m-16, 45, and 38; and from ambulance sirens.  He indicated 
that he used hearing protection only when firing weapons.  
Post-service, the Veteran denied any occupational noise 
exposure but did report riding motorcycles and wearing a 
"closed helmet" for hearing protection.  He reported an 
onset of tinnitus during the 1980s.  

The examiner diagnosed the Veteran with mild to profound 
bilateral sensorineural hearing loss and opined that it was 
less likely than not that the Veteran's bilateral hearing 
loss was caused by or the result of his military service.  
The examiner noted that the Veteran's hearing was normal at 
his enlistment and at his retirement.  If the Veteran's 
hearing loss had been caused by his military service, it 
would have been shown on his retirement audiometric test 
results.  However, the Veteran's hearing was normal when he 
retired from military service indicating that he did not 
incur hearing loss from military service.  The examiner 
further opined that the Veteran's current loss was more 
likely the result of post-military factors.     

In October 2005 a VA examiner reviewed the claims file and 
opined that the Veteran's tinnitus was not caused by or a 
result of his military noise exposure since the Veteran's 
hearing was well within normal limits at discharge.    

In January 2006 another VA examiner reviewed the claims file 
and referenced the March 1986 service treatment record 
showing complaints of tinnitus and otitis media and externa.  
The examiner noted that "ringing" in the ears is common in 
cases of otitis media and once otitis media is treated, 
tinnitus will commonly subside.  This is in cases that the 
tinnitus is a result of the otitis media.  In the Veteran's 
case, with documented normal hearing at the time of 
separation from the military, previous reported tinnitus was 
likely a cause of otitis media and current reported tinnitus 
was a result of post-military noise exposure.  As such, the 
examiner opined that the Veteran's tinnitus was not caused by 
or a result of the Veteran's military service.  

Also of record are VA outpatient treatment reports dated from 
August 1996 to June 2004 and private treatment reports dated 
from January 1996 to May 2004.  While these records primarily 
reflect treatment for the Veteran's service-connected 
hyperthyroidism and joint problems they also show complaints 
of bilateral hearing loss and tinnitus.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In fact, a 
claimant may establish direct service connection for a 
hearing disability which initially manifests itself several 
years after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service.  Hensley v. Brown, 5 
Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  The threshold for normal hearing is 
from zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

1.	Bilateral hearing loss

The Board notes that the July 2005 VA audiological evaluation 
report shows that the Veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, 
the Board will concede that he has bilateral hearing loss.

Given the evidence of record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
First, there is no evidence of bilateral hearing loss in the 
Veteran's service treatment records.  As above, examination 
reports dated in November 1966 and September 1983 show normal 
hearing.  While there is some evidence of hearing loss during 
the March 22, 1986 audiological examination as the auditory 
threshold in the 4000 Hertz frequency was greater than 40 
decibels, it appears that this hearing loss was due to the 
Veteran's otitis media and resolved only four days later.  
Significantly, a subsequent March 26, 1986 audiological 
report revealed normal hearing.  Furthermore, upon separation 
examination in July 1986 the Veteran also had normal hearing.  
The first objective showing of hearing loss in the record is 
the April 2003 private audiological examination report, 
approximately 15 years after service.  Also, there is no link 
between the Veteran's current bilateral hearing loss and 
military service.  In fact, the July 2005 VA examiner 
provided an opinion that the Veteran's hearing loss was not 
related to military service but was instead related to the 
Veteran's post-military history of noise exposure.  There is 
no contrary medical evidence of record.   

2.	Tinnitus 

Given the evidence of record, the Board finds that service 
connection for bilateral tinnitus is not warranted.  While 
there is some evidence of tinnitus in March 1986, it appears 
that this tinnitus was due to the Veteran's otitis media and 
resolved.  Upon separation examination in July 1986 the 
Veteran had normal hearing and there were no complaints of 
tinnitus.  The first objective showing of bilateral tinnitus 
in the record is the April 2003 private audiological 
examination report, approximately 15 years after service.  
Also, there is no link between the Veteran's current 
bilateral tinnitus and military service.  In fact, the 
October 2005 VA examiner provided an opinion that the 
Veteran's tinnitus was not related to military service as the 
Veteran's hearing was well within normal limits upon 
separation.  Furthermore, a January 2006 VA examiner noted 
that while a March 1986 service treatment record shows 
complaints of tinnitus and otitis media and externa, this 
tinnitus was the result of the otitis media which resolved.  
The examiner opined that the Veteran's previous reported 
tinnitus was likely a cause of otitis media and current 
reported tinnitus was a result of post-military noise 
exposure.  There is no contrary medical evidence of record.   


The Veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss and 
tinnitus are related to military service, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a link between these 
disorders and their relationship to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, the 
Veteran's personal opinion that the disabilities at issue 
began in service or that they are otherwise related to 
service is not a sufficient basis for awarding service 
connection.  As the preponderance of the evidence is against 
the Veteran's claim that bilateral hearing loss and/or 
tinnitus are related to service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in March and July 2005.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.
 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.




____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


